Luke, J.
The conviction of the defendant was amply authorized by the evidence, and has the approval of the trial judge. There was no error in the charge of the court. The assignments of error upon the court’s failure to charge as requested, and upon the excerpts from the charge of the court, are without merit, when the charge is read in its entirety. The defendant has had a legal trial, and for no reason appearing in the record did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., concur.